PER CURIAM:
Arthur M. Field, Kathryn Taillon, and T. Bart Kelley appeal the district court’s order adopting in part the magistrate judge’s recommendation and granting summary judgment in favor of several state employees in this 42 U.S.C. § 1983 (2006) action. We have reviewed the record and find no reversible error. Accordingly, we deny *895the Appellants’ motion to file a state transcript as an attachment to their informal brief and affirm for the reasons stated by the district court. Field v. McMaster, No. 6:09-cv-01949-HMH, 2010 WL 3257888 (D.S.C. Aug. 17, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.